MOORE, Circuit Judge
(dissenting):
The majority at the outset states “This appeal presents a single question: did the sixteen-year-old defendant voluntarily waive his right to remain silent when questioned by the police?” The opinion then proceeds on the assumption of this basic fallacy.
After a two-day hearing in the County Court of Nassau County to suppress alleged confessions, during which witnesses were subjected to direct and cross-examination to “determine the admissibility of the oral statements that were allegedly taken in this case,” the County Judge suppressed Stephen’s first two statements to the police but found that, after concededly adequate Miranda warnings, Stephen had affirmatively waived his rights to give a statement and that that statement was admissible. Stephen then pleaded guilty and, under the Youthful Offender Act, was given a suspended sentence and placed on probation. Pursuant to New York Code Crim.Proc. § 813-g (McKinney Supp.1969), Stephen appealed the ruling which held two of his confessions admissible. The decision of the County Court was affirmed by the Appellate Division of the Second Department and unanimously affirmed by the New York Court of Appeals which, in an opinion reviewing the law and the facts, concluded that “the record clearly supports the affirmed findings of fact of the courts below that defendant affirmatively and intelligently waived his rights before making his confession. Indeed, defendant does not dispute the fact that he understood his constitutional rights, yet voluntarily confessed.” People v. B., 23 N.Y.2d 611, 617, 298 N.Y.S. 2d 489, 496, 246 N.E.2d 344, 349.
Therefore, the only question before us is not whether the defendant voluntarily waived his right to remain silent — that has already been determined by New York’s highest tribunal — but whether, once such a fact determination has been made in the state courts upon a full record, a federal district judge has the power to override and nullify such findings merely because he chooses to come to a contrary conclusion.
Stated somewhat differently, the issue is: to what extent does a district judge have the power to overrule the factual *220findings of the state courts, made on an adequate and fair record, there being no new evidence in the district court, in view of the provision of 28 U.S.C. § 2254(d) (8) that “* * * the burden shall rest upon the applicant to establish by convincing evidence that the factual determination by the State court was erroneous.” This statute reflects the principles announced by the Supreme Court in Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963).
This is not a case in which other and different facts were presented to the district judge because the judge admittedly took the facts from the opinion of the New York Court of Appeals. With no other facts before them, the district judge chose and the majority now choose to come to a conclusion, assertedly upon the same facts, diametrically opposed to the facts as found by New York’s highest court.
In 1966 the Congress added subsections (d)-(f) to § 2554. Pub.L. 89-711 subsection (d) provides:
“(d) In any proceeding instituted in a Federal court by an application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court, a determination after a hearing on the merits of a factual issue, made by a State court of competent jurisdiction in a proceeding in which the applicant for the writ and the State or an officer or agent thereof were parties, evidenced by a written finding, written opinion, or other reliable and adequate written indicia, shall be presumed to be correct, unless the applicant shall establish or it shall otherwise appear, or the respondent shall admit * *
Eight exceptions are set forth under the “unless” provision. Only a portion of (8) might be pertinent. It reads “unless * * * the Federal court on a consideration of such part of the record as a whole concludes that such factual determination is not fairly supported by the record.” The district court, however, obtained the facts exclusively from the State court record. Thus, the New York courts have made the “factual determination” required by Townsend v. Sain, 372 U.S. 293, 316, 83 S.Ct. 745, 9 L.Ed.2d 770. These facts reviewed by two State appellate courts culminated in the conclusion of New York’s highest court that:
“The record clearly supports the affirmed findings of fact of the courts below that defendant was advised of his constitutional rights as required by Miranda (supra) before giving his confession and that he freely and intelligently waived these rights.” 23 N.Y.2d at 613, 298 N.Y.S.2d at 492, 246 N.E.2d at 346.
Quite apart from the question of comity and a re-hearing of the factual issues (which did not take place here), the decision is at complete variance with the principles specified by the Congress in its enactment of 28 U.S.C. § 2254(d) wherein it directed that a state court “determination after a hearing on the merits of a factual issue * * * shall be presumed to be correct.” The Congress assuredly could not have intended that once this determination had been made by a State judge in a Huntley hearing, and by five justices of the Appellate Division and seven judges of the New York Court of Appeals that their decision was to be overturned by a single federal judge who has seen and heard no witnesses.
The district court was in error in assuming that the New York courts left unanswered the question of whether Stephen “knowingly and willingly” waived his rights to silence and counsel under Miranda. A reading of the New York Court of Appeals opinion shows that this was the specific fact question upon which they did pass. There was no occasion whatsoever for the district judge to make his own independent inquiry. All factual disputes had been resolved after a fair hearing.
The overruling of thirteen State judges by one district judge seems all the more inexcusable where the bargaining of petitioner’s counsel in return for petition*221er’s plea of guilty has resulted in a suspended sentence and a period of probation only.1
I would reverse the order of the district court and direct the dismissal of the petition.

. In my opinion, the majority here fail completely to follow the clear teaching of the Supreme Court in its recent reversal of our decision in McMann v. Richardson et al., 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970). And, of course, the district judge did not have the advantage of the Supreme Court’s recent decision.
As the Supreme Court posed the question : “The principal issue before us is whether and to what extent an otherwise valid guilty plea may be impeached in collateral proceedings by assertion or proof that the plea was motivated by a prior coerced confession.”
The Supreme Court’s conclusion was that it found itself “in substantial disagreement with the Court of Appeals.” A reading of that decision clearly reveals that had this case been added to the Richardson group that Court would have been in equal disagreement with the majority here. The identity of the issues appears from its opinion that “The issue on which we differ with the Court of Appeals arises in those situations involving the counselled defendant [as here] who allegedly would put the State to its proof if there was a substantial enough chance of acquittal, who would do so except for a prior confession [the majority’s assumption] which might be offered against him, and who because of the confession decides to plead guilty to save himself the expense and agony of a trial and perhaps also to minimize the penalty which might be imposed [as here].” In summary, after a lengthy discussion of the effect of guilty pleas under various circumstances, the Court held that “a plea of guilty in a state court is not subject to collateral attack in a federal court on the ground that it was motivated by a coerced confession unless the defendant was incompetently advised by his attorney.” And no such claim is made here.
Therefore, unless we wish intentionally to disregard the Supreme Court’s teachings in Richardson, we are required to reverse the District Court’s order. Actually this ease on its facts is far stronger for reversal than on the facts presented to the Supreme Court in Dash-Richardson. There we had reversed so that the facts might be developed upon a hearing; here the facts have been fully molded and the mold set in the New York courts. The argument that “there would have been no plea had there been no confession” and hence that “the plea is vulnerable” was squarely met by the Supreme Court’s statement that “We are unable to agree with the Court of Appeals on this proposition.” 90 S.Ct. at 1446.